DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement filed on February 23, 2021 have been received and entered. Claims 7, 8 and 9 have been amended, while claims 21-24 are newly added. Claims 10-13 have been canceled. 
Claims 1-9, 14-24 are pending in the instant application. 

Election/Restrictions
Applicant’s election of claims 1-7, 9, 20 and 21 (group I) in the reply filed on February 23, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant’s election of SQ ID NO: 14 and nt 193-3733 of SEQ IDNO: 14 in the reply filed on February 23, 2031 is also acknowledged. Upon further consideration claim 8-23 is rejoined with the elected invention. 
Claims 14-19 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 23, 2021.
Priority
This application is a 371 of PCT/US2017/027529 filed on 04/14/2017 that claims priority from US provisional application no 62/466,721 filed on 03/03/2017, US provisional 62/460,515 filed on 02/17/2017, US provisional 62/442,946 filed on 01/05/2017, US provisional 62/331,100 filed on 05/03/2016, US provisional 62/323,184 filed on 04/15/2016. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/04/2009 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. 
Claims 1-9, 20-22 and 23 are under consideration. 


Claim Objections
Claims 1, 7-8 and 21 are objected to because of the following informalities: it is noted that claims 1, 7-8 and 21 recite improper Markush language When materials recited in a claim are so related as to constitute a proper Markush groups, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is vague and indefinite to the extent claims recites regulatory elements comprises a CMV-early enhancer, a CB7 promoter. However, a review of the specification teaches that CB7 promoter consist of the chicken .beta.-actin promoter and CMV immediate early enhancer (see figure 1, para. 16 of the specification).  Recitation of regulatory sequence comprises a cytomegalovirus immediate-early enhancer, a chicken B-actin promoter, and a chicken B-actin intron would obviate the basis of the rejection. 
Claim 7 recite, "- aVEGFv-3 (SEQ ID NO: 19)-".  The limitations intended to be captured by placing the term " SEQ ID NO: 19" in parentheses are not apparent particularly since a review of SEQ ID NO: 19 suggest that said sequence ID NO encompass the entire AAV construct that includes repeat region of AAV2 5' ITR,   promoter, Intron, 5'UTR,   kozak, leader sequence, aVEGFv3 VH,   furin cleavage site, F2a linker, leader, aVEGFv3 VL, polyA signal and AAV2 3'ITR. . Therefore, a recitation of coding sequence for the anti-VEGF are selected 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 21-22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Limberis et al (Molecular Therapy Volume 20, Supplement 1, May 2012, S31) as evidenced by Lucentis ( Product description, 2014, pages 1-35, IDS)/Perlroth et al (US9840553, dated 12/12/2017, EFD 6/29/2015), Fang et al (Nature Biotechnology, 2005, 23(5), 584-590, IDS)  and Balazs et al (US20120232133, dated 09/13/2012).
Claims interpretation: Recitation of a VEGF v3 (SEQ IDNO: 19) in claim 6 is unclear as discussed in the 112(b) rejection above. In the instant case, the limitation in parentheses is interpreted as optional. Instant rejection is applied to the extent claims read on coding sequence of a anti-VEGF Fab. Claims  8 and 21 are interpreted to the extent claims read on ITR-CB7-CI-aVEGFv3-rBG-ITR  and CB7-CI-aVEGFv3-rBG respectively and  not necessarily to the SEQ ID NO: 14 or nt 198 to nt 3733 of SEQ ID NO: 14 that are recited in the parentheses. In the instant case, limitation within parentheses is interpreted as optional.  Thus, claims recite viral vector that require 5’ITR- CB7 (IE CMV enhancer and CAG) promoter- -aVEGFv3-rBG poly A -3 ITR.
Claims are directed to a recombinant adeno-associated virus (rAAV) having an AAV8 capsid which is suitable for subretinal and/or intra-retinal injection, wherein the rAAV comprises a vector genome packaged within the capsid, said vector genome comprising: (a)    an AAV inverted terminal repeat (ITR); (b)  a ranibizumab having an exogenous leader sequence, a heavy immunoglobulin chain, a linker, and a light immunoglobulin chain having an exogenous leader sequence, wherein the coding sequence is operably linked to regulatory elements which direct expression of the anti-VEGF Fab in the eye; (c)    regulatory elements which direct 
With respect to claim 1, Limberis et al teach a recombinant adeno-associated virus -8 (rAAV-8) expressing ranibizumab (Lucentis) under the transcriptional control of the CMV promoter that is suitable for subretinal and/or intra-retinal injection. It is known in art that ranibizumab is the Fab moiety of a high affinity version of recombinant humanized monoclonal antibody rhuMAb vascular endothelial growth factor (VEGF) of a 214-residue light chain linked by a disulfide bond at its C-terminus to the 231-residue N-terminal segment of the heavy chain (see product description of Lucentis and as disclosed in the specification). The heavy chain variable region and light chain variable region of ranibizumab has same amino acid as encoded by nucleic acid as set forth in nucleotide 2053 to 2421 of SEQ ID NO: 14 and nucleotide 2890 to 3210 of SEQ ID NO: 14 respectively (see Lucentis or US 9840553, SEQ IDN O: 12 and 10).
Limberis  et al differ from claimed invention by not explicitly disclosing the structure of AAV 8 vectors comprising: (a)   an AAV inverted terminal repeat (ITR); (b)  a anti-VEGF Fab (ranibizumab) having an exogenous leader sequence, a heavy immunoglobulin chain, a linker, and a light immunoglobulin chain having an exogenous leader sequence, wherein the coding sequence is operably linked to regulatory elements which direct expression of the anti-VEGF Fab in the eye; (c)    regulatory elements which direct expression of the heavy and light immunoglobulin chains of the anti-VEGF Fab which comprise a promoter selected from a chicken beta-actin promoter or a ubiquitin C promoter; and (d)    an AAV ITR.
However, before the effective filing date of instant application, Fang et al teach it was routine to assemble cDNA encoding antibody heavy chain, 2A and light chain by PCR and the clone into a plasmid downstream of a CAG promoter. The final plasmid, pH2AL, contains a single ORF consisting of a full-length heavy chain, the 2A sequence, and full-length light chain (Fig. 1). Both heavy and light chains include their native signal peptide sequences at their N termini. The plasmid also includes a bovine growth hormone polyA sequence at the 3’ end (see page 388. Col. 2., para. 4). It is further disclosed that cDNA encoding an antibody heavy chain, a furin cleavage site (RAKR), the 2A sequence and an antibody light chain is cloned into the plasmid downstream of the CAG promoter (see page 388. col. 2, para. 5) (limitation of claim 2). It is further disclosed that the CAG promoter is comprised of the cytomegalovirus (CMV) 
However, such was routine before the effective filing date of instant application. For instance, Balazs et al teach use of polynucleotide comprises the region starting from the 5' AAV ITR and ending at the 3' AAV ITR, a first coding region for the heavy chain variable region of an immunoglobulin and a second coding region for the light chain variable region of the immunoglobulin, wherein  the first coding region and the second coding region are separated by an F2A sequence and wherein the 5' of the first coding region is fused with a first signal peptide sequence and 5' of the second coding region is fused with a second signal peptide sequence (see para. 20-22, 26). In some embodiments, the first signal peptide sequence and the second signal peptide sequence are different (see para. 21). Balazs et al disclose that recombinant AAV of serotype 8 that could express one or more protein (see para. 143). It is further disclosed that viral vector may include transcription initiation region and/or a transcriptional termination region including rabbit beta-globin (RBG) poly(A) (see para. 98). Balazs et al discloses that the signal peptide as disclosed in Fang may be the native signal polypeptide or  a non-naturally occurring signal peptide (exogenous) in order to improve the secretion of antibody (see para. 122, 219). Balazs et al further disclose incorporating intron in the construct to facilitate processing of the RNA transcript in mammalian host cells (see para. 91). Balazs et al  teach that the promoter may comprise cytomegalovirus (CMV) immediate early promoter, chicken beta-actin (CAG) promoter, ubiquitin C (UBC) promoter, or any variant thereof (see para. 16). Balazs et al contemplated intron may be located within the promoter thus CAG promoter disclosed in Balazs encompass chicken beta-actin intron (see para. 91). Balazs et al further teaches that the vector may include UTR comprising kozak consensus sequence (see para. 118) (limitation of claim 4). Balazs et al further teaches AAV cap genes encode a capsid from serotype 8 (see para. 143). Balazs et al teach recombinant virus could be utilized in liquid form in combination with one or more suitable preservatives and/or protective agent (see para. 180) (limitation of claim 9). Balazs et el further teaches a host cells comprising the plasmid that is capable of replicating and in packaging host cells (see par. 146, 147).  It is further disclosed that the packaging cells line 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art seeking to use rAAV-8 expressing anti-VEGF Fab as disclosed in Limberis  would be motivated to  combine the teachings of prior art to adopt the genomic configuration as disclosed in Fang and Balazs  to efficiently express  and secrete anti-hVEGF antigen binding antibody fragment (Fab) in the eye using AAV-8 platform as disclosed  in Limberis,  in the method of secreting  anti-hVEGF Fab in the eye for the treatment of AMD, with a reasonable expectation of success, before the effective filing date of instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to incorporate known element such as intron, exogenous leader sequence and other known element in the plasmid comprising an expression cassette within a vector genome as suggested in Fang and Balazs et al to order to facilitate processing of the RNA transcript and improve the secretion of antibody in eye (see para. 122, 219). One of skill in the art would have been expected to have a reasonable expectation of success in expressing anti-hVEGF Fab in retinal cells using AAV8 platform because the art teaches the successful expression of transgene in RPE and photoreceptor following subretinal injection of AAV8. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Examiner’s note: should applicant amend the claim to directly recite that the vector comprises the nucleotide sequence as set forth in SEQ ID NO: 14, instant obvioness rejection of claims 8 and 21 may be overcome pending further consideration. 

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Limberis et al (Molecular Therapy Volume 20, Supplement 1, May 2012, S31) as evidenced by Lucentis ( Product description, 2014, pages 1-35, IDS)/Perlroth et al (US9840553), Fang et al (Nature Biotechnology, 2005, 23(5), 584-590, IDS) , Balazs et al (US20120232133, dated 09/13/2012) as applied above and further in view of Smider et al (WO/2010/0054010, sated 05/14/2010)  as evidenced by Zhang et al (The Journal of Gene Medicine, 2005, 7, 354-365).

However, before the effective filing date of instant application, it was routine in art to clone sequence eencoding heavy and light chains behind IL-2 signal sequence (leader sequence) to improve the secretion of antibody as evident from the teaching of Smider. Further, the IL-2 signal sequence was known as reported by Zhang et al (see figure 1) (limitation of claim 30). The combination of reference differ from the claimed invention by not disclosing that the anti-hVEGF antigen-binding fragment is expressed from an AAV8-based viral vector.
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art seeking to use AAV-8 expressing anti-VEGF Fab as disclosed in Limberis  would be motivated to  combine the teachings of prior art to adopt the genomic configuration as disclosed in Fang and Balazs  and include exogenous IL-2 leader sequence as suggested in Smider  and Zhang to efficiently secrete anti-hVEGF Fab in cells using AAV-8 platform as disclosed  in Limberis,  in the method of secreting  anti-hVEGF Fab in the eye for the treatment of AMD, with a reasonable expectation of success, before the effective filing date of instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to incorporate known exogenous IL-2 leader sequence as suggested in Smider and Zhang in the plasmid comprising the expression cassette as suggested in Balazs et al in order to improve the secretion of antibody (see abstract). One of skill in the art would have been expected to have a reasonable expectation of success in expressing anti-hVEGF antigen-binding fragments in retinal cells using AAV8 platform because the art teaches the successful expression of transgene in RPE and photoreceptor following subretinal injection of AAV8 and IL-2 signal was known to function well in mammalian cells as evident from the teaching of Zhang. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

s 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Limberis et al (Molecular Therapy Volume 20, Supplement 1, May 2012, S31) as evidenced by Lucentis (Product description, 2014, pages 1-35, IDS)/Perlroth et al (US9840553), Fang et al (Nature Biotechnology, 2005, 23(5), 584-590, IDS), Balazs et al (US20120232133, dated 09/13/2012) as applied above and further in view of Guo et al (US 20120137379, dated 5/31/2012).
The teaching of Limberis, Lucentis /Perlroth, Fang and Balazs have been described above and relied in same manner here. The combination of reference differ from claimed invention by not disclosing that the product comprises a container comprising the rAAV of claim 1 and an aqueous liquid. 
Before the effective filing date of instant application, it was route to package rAAV in a single use syringe or container in an aqueous liquid. For instance  Guo et al a kit that may include instructions for mixing one or more components of the kit and/or isolating and mixing a sample and applying to a subject. The kit may include a container housing agents and the agents may be in the form of a liquid. The agents may be prepared sterilely, packaged in syringe and shipped refrigerated. Alternatively it may be housed in a vial or other container for storage. A second container may have other agents prepared sterilely. Alternatively the kit may include the active agents premixed and shipped in a syringe, vial, tube, or other container (see para. 129).  Guo et al further teaches a kit is provided that comprises a container  housing a recombinant AAV having any of the foregoing isolated AAV capsid proteins. In some embodiments, the container of the kit is a syringe (see para. 14-15).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art seeking to use AAV-8 expressing anti-VEGF Fab formulation as disclosed in Limberis, Fang and Balazs to package in a syringe as suggested by Guo, to facilitate the use of said liquid AAV8 product in therapeutic, diagnostic or research applications, with a reasonable expectation of success, before the effective filing date of instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to use a container such as syringe containing the liquid AAV-8 encoding anti-VEGF Fab in order to facilitate use or sale of said biological product (see para. 127-1129). One of skill in the art would have been expected to have a reasonable expectation of success in packaging the liquid form of rAAV8 encoding anti VEGF Fab of Limberis, Fang and Balazs in a container such as syringe because prior art successfully KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-9, 20-22 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 19-23 of copending Application No. 16971215. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in both application encompass the liquid suspension of same recombinant adeno-associated virus (rAAV) having an AAV8 capsid. In the instant case, Claim 9 and 20 are drawn to a liquid suspension comprising rAAV of claim 1 and a product comprising a container comprising a liquid suspension comprising rAAV of claim 1, wherein claim 1 is directed to a recombinant adeno-associated virus (rAAV) having an AAV8 capsid which is suitable for subretinal and/or intra-retinal injection, wherein the rAAV comprises a vector genome packaged within the capsid, said vector genome comprising: (a) an AAV inverted terminal repeat (ITR); (b) a coding sequence for an anti-human vascular endothelial growth factor (VEGF) antigen binding antibody fragment (Fab) having an exogenous leader sequence, a heavy immunoglobulin chain, a linker, and a light immunoglobulin chain having an exogenous leader sequence, wherein the coding sequence is operably linked to regulatory elements which direct expression of the anti-VEGF Fab in the eye; (c) regulatory elements which direct expression of the heavy and light immunoglobulin chains of the anti-VEGF Fab which comprise a promoter selected from a chicken beta-actin promoter or a ubiquitin C promoter; and (d) an AAV ITR. In contrast, claims in ‘215 are directed to  liquid suspension suitable for subretinal injection in a human subject, said liquid suspension comprising an aqueous liquid and a recombinant adeno-associated virus (rAAV) having an AAV8 capsid, wherein the rAAV comprises a vector genome packaged within the capsid, said vector genome comprising: (a) an AAV inverted terminal repeat (ITR); (b) a coding sequence for an anti-human vascular endothelial growth factor (VEGF) antigen binding antibody fragment (Fab) having an exogenous leader sequence, a heavy immunoglobulin chain, a linker, and a light immunoglobulin chain having an exogenous leader sequence, wherein the coding sequence is operably linked to regulatory elements which direct expression of the anti-VEGF Fab in the eye; (c) regulatory elements which direct expression of the heavy and light immunoglobulin chains of the anti-VEGF Fab which comprise a promoter selected from a chicken beta-actin promoter or a ubiquitin C promoter; and (d) an AAV ITR, wherein said liquid 11 genome copies (GC)/mL or 1.times.10.sup.12 GC/mL of said rAAV. Dependent claims limit the linker to an F2A linker, the heterologous leader sequence to an IL2 leader. Claim 4 recites that the regulatory elements further comprises a UTR sequence or further comprise an enhancer and an intron. Thus the liquid suspension comprising the rAAV of instant application encompass the liquid suspension comprising rAAV having an AAV8 capsid specifically claimed in ‘215. In the instant case, claims of ‘215 encompass the rAAV specifically claimed in the instant application. As such, the ‘215 claims represent a species of the instant broader claims 9 and 20. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims allowed. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Limberis et al (USPGPUB 20180155412, dated 06/07/2018, EFD 05/13/2015) teaches a nucleic acid molecule comprising: a 5' AAV inverted terminal repeat sequence (ITR), a promoter, a 5' UTR, an IL-2 signal peptide operably linked to an immunoglobulin heavy chain, an F2a, an IL-2 signal peptide operably linked to a germline kappa light chain, and a 3' AAV ITR to express antibody in vivo.  In one embodiment, the AAV capsid is AAV8. In a further embodiment, the ITRs are from AAV2 (see para. 48). It is further disclose that the promoter is CB7 promoter comprising CAG promoter and CMV enhancer (see table 5, para. 133, 137), intron is a chicken beta actin intron and poly A is rabbit beta-globin polyA signal (see figure 1). The reference is by others but not applied as prior art as ‘412 and instant application is commonly assigned to the trustees of the University of Pennsylvania.
Wilson et al WO/2015/175639 teaches the same construct but is not applied as prior art because it is not by others and is commonly assigned to the trustees of the University of Pennsylvania. Therefore, in the instant case 102(b)(1)A and 102(b)(2)(A) and (C) exception applies.
Vandenberghe et al (Sci Transl Med. 2011 Jun 22; 3(88):88ra54, 1-9, IDS) teach  both AAV2 and AAV8 show efficient transduction of retinal pigment epithelium (RPE), however, use of AAV8 showed  markedly improved the targeting of photoreceptor cells and RPE cells (see abstract and page 8, col. 2, para. 2). Vandenberghe suggests that these results provide guidance 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632